PER CURIAM.
This is an appeal from a judgment of guilty of trafficking in cannabis. The sole question is whether the circuit court’s denial of appellants’ motion to suppress was correct.
It is difficult for us to understand the events that led to the seizure of the cannabis involved in this case. The circuit court based its denial of appellants’ motion to suppress upon a finding that the police had probable cause to seize the cannabis. In turn, that finding was based upon proffers of what the witnesses would testify to made by both lawyers. The death of the lawyer who represented appellants in the circuit court, before any brief was filed here, makes the situation more complex.
Since the record leaves much doubt as to what really occurred, the order denying the motion to suppress is hereby set aside and the cause is remanded with directions to have a further hearing at which time testimony can be taken toward developing whether the police had probable cause to make the seizure in question. See State v. Kovach, 350 So.2d 801 (Fla. 2d DCA 1977).
REMANDED WITH DIRECTIONS.
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.